DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9, 11-12, 15-20, 44 and 47) in the reply filed on 5/19/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examine groups I and II together.  This is not found persuasive because Group I is directed to a method and Group II is directed to an apparatus for performing the method.  Group II does not necessarily require the steps of Group I, but rather, the prior art would teach Group II as long as the apparatus in the prior art is capable of performing the steps.  Also, Group II recites additional features of the apparatus (e.g. “a pick and place station” in claim 33, “a pulsed advancement” in claim 34 and “a controller” in claim 41) that are not recited in Group I, which would require additional search most likely in different classifications.
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 22, 23, 26, 30, 32-34, 41-43 and 47 directed to an invention non-elected with traverse in the reply filed on 5/19/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
Claims 1-9, 11, 12, 15-20, 44 and 47 allowed.
The following is an examiner’s statement of reasons for allowance: each of the independent claims recite “splicing the fiber reinforcement material laid-up onto the arcuate mandrel sections” in combination with remaining limitations in Claims 1, 44 and 47.
The closest prior art is Biornstad et al. (U.S. Patent Publication No. 2008/0230652) as it teaches a method for fabricating a preform for a fuselage section of an aircraft, the method comprising the steps of advancing a series of arcuate mandrel section (Fig. 7A, 706a-f) ([0042]), laying up fiber reinforced material (Fig. 8, 818) ([0048] & [0049]) and uniting the series of arcuate mandrel sections ([0044]-[0046]), however, it fails to teach or suggest the aforementioned allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmker et al. (U.S. Patent Publication No. 2001/0054228), Bogardus et al. (U.S. Patent No. 4,462,787).
This application is in condition for allowance except for the following formal matters: 
Non-elected claims must be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6/15/2022